Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
In detail claim 1 recites an electrical control system configured to control an electrical device from two or more locations, the electrical control system … and a second IC board electrically connected to the wall adapter; and a second enclosure comprising a second push button, a second synchronizing push button, and a third IC board, wherein each of the wall switch via the wall adapter, the first synchronizing push button, and the second synchronizing push button, is a system power control button and part of a synchronizing circuit configured to synchronize the electrical control system to normal system power controls, upon being pressed by a user, wherein each of the first push button and the second push button is a local button configured to control a respective controlled receptable of a respective enclosure without affecting that of another enclosure, wherein the first IC board comprises a first isolating optocoupler, a number of resistors, at least one diode, and a first multiple-pin connector in electrical connection; and  wherein the first IC board is configured to convert a 110vac latched signal in the wall receptacle to a 5vdc momentary signal via the first isolating optocoupler is not disclosed by the prior art of record. 
Claims 17 recites an electrical control system configured to control an electrical device from two or more locations with independent control function, the electrical control system comprising: a wall adapter comprising a first set of polarized male plugs and a first integrated circuit (IC) board… a microcontroller, and a crystal oscillator in electrical connection with the first controlled receptacle, and wherein the first 1 Ovac power cord is connected at a first end to an uncontrolled power source and at a second end to the first 5vdc power supply via the first uncontrolled receptacle; and a second enclosure comprising a second push button, a second 1 Ovac power cord, a second multiple pin cable, a fourth multiple pin connector, a second uncontrolled receptacle, and a second controlled receptacle in electrical connection with a third IC board, wherein the third IC board comprises a third isolating optocoupler, and a second TRIAC in electrical connection, wherein the second multiple pin cable is configured to electrically connect the first enclosure at a third multiple pin connector to the second enclosure via the fourth multiple pin connector, wherein the second enclosure is configured to be controlled by the microcontroller in the second IC board, and wherein the third IC board, the second IC board, and the wall switch via the wall adapter are configured to control the second isolating optocoupler and the third isolating optocoupler and the first TRIAC and second TRIAC that are connected to the first and second controlled receptacles in respective first and second enclosures in order to turn the electrical control system on and off, is not disclosed by the prior art of record.
Claim 19 recites An electrical control system configured to control an electrical device from two or more locations with independent control function, the electrical control system comprising: a wall adapter comprising a first set of polarized male plugs and a first integrated circuit (IC) board, wherein the first set of… in electrical connection with the first controlled receptacle, and wherein the first 110vac power cord is connected at a first end to an uncontrolled power source and at a second end to the first 5vdc power supply via the first uncontrolled receptacle; and a second enclosure, wherein the second enclosure comprises a second push button, a second 110vac power cord, a second multiple pin cable, a second uncontrolled receptacle, and a second controlled receptacle in electrical connection with a third IC board, wherein the third IC board comprises a third dual FLIP-FLOP logic gate, a third quad NAND Schmitt trigger logic gate, a third isolating optocoupler, and a second TRIAC in electrical connection; wherein the second multiple pin cable is configured to electrically connect the first enclosure at a third multiple pin connector to the second enclosure via the fourth multiple pin connector, and wherein the third IC board, the second IC board, and the wall switch via the wall adapter are configured to control the second isolating optocoupler and the third isolating optocoupler, and the first TRIAC and second TRIAC that are connected to the first and second controlled receptacles in respective first and second enclosures in order to turn the electrical control system on and off, is not disclosed by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        July 24, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836